Citation Nr: 0501408	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-35 436	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from June 1955 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


REMAND

The veteran's service medical records (SMRs) show that he 
first complained of right knee pain in July 1958.  The 
assessment at that time was that he had a loose medial 
cartilage.  He was seen again in October 1958 and January 
1959 for complaints of right knee pain.  He was given an 
orthopedic consultation in January 1959.  The examiner 
reported that the veteran complained of the right knee giving 
way and pain.  The examiner said that they could not rule out 
internal derangement of the right knee.  The examiner said 
that there was not sufficient evidence at that time to 
recommend surgery.  The veteran's July 1959 separation 
physical examination was negative for any report of right 
knee problems.

The veteran submitted his current claim in September 2002.  
Evidence developed in support of his claim shows that he 
suffered a right knee injury on the job in 1975.  This lead 
to arthrotomy of the right knee with medial meniscectomy in 
December 1975.

VA treatment records for the period from March 1999 to March 
2003 show that the veteran was treated for bilateral knee 
pain.  X-rays of both knees, done in February 2003, were 
interpreted to show severe bilateral tricompartmental 
degenerative changes of the knees, most pronounced in the 
medial tibial femoral compartment.  The left knee was said to 
be slightly worse than the right.  The radiology report also 
noted that there was mild bilateral genu varus without 
evidence for fracture, dislocation or destructive lesion.  
Finally, there was minimal bilateral suprapatellar joint 
effusion with the left slightly greater than the right.

The veteran contends that he did not want to pursue surgery 
on the right knee in service because he would had to have had 
his leg in a cast for approximately six months.  He did not 
want to delay his discharge.  He also said that he had 
symptoms related to his right knee ever since service and 
that they were aggravated by his on-the-job injury in 1975.  
He felt that his underlying right knee condition was related 
to the problem he had in service.

The veteran has submitted evidence of a right knee condition 
in service.  He has also submitted evidence of a current 
right knee condition, with an intercurrent injury since 
service.  The Board is unable, based on the evidence of 
record, to determine whether any current disability is the 
result of the veteran's right knee problems in service.  
Therefore, a VA examination is required in order to obtain a 
medical opinion in that regard.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
orthopedic examination to assess his 
claim of service connection for a right 
knee disability.  The claims file and a 
copy of this remand should be provided to 
the examiner prior to the examination.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished and 
any such results must be included in the 
examination report.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any diagnosed right knee disorder is 
related to the veteran's military 
service.  A complete rationale for all 
opinions expressed must be provided.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to this Board for 
appellate review, if in order.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  No action is required of 
the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

